DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
“driving member” in Claims 1, 9, and 15.
“limiting member” in Claims 7, 14 and 20.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 3-4, 8-9, 11, and 17 are objected to because of the following informalities:  
Claim 3, Line 5 includes the misspelled word “therebetweenn”
Claim 4, Lines 3 and 4 include the word “is” which should be changed to “are”

Claim 8, Line 5, includes the word “is” which should be changed to “are”
Claim 8, Line 5 includes the word “includes” which should be changed to “include”
Claim 9, Lines 9 and 11 include the word “is” which should be changed to “are”
Claim 11, Lines 3 and 4 include the word “is” which should be changed to “are”
Claim 17, Lines 3 and 4 include the word “is” which should be changed to “are”
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-4, 7-8, 14, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding Claim 3, Claim 3 does not include the word “further” before “includes” and after the phrase “resilient element” in lines 2 and 6.  Not including the word “further” makes it unclear if the claims are redefining or adding to the existing limitations.  Therefore, Claim 3 has an indefinite scope.  For the purposes of examination Claim 3 will be treated as though the claim includes the language “further comprises.”
Regarding Claims 4 & 8, Claims 4 & 8 are rejected under 35 U.S.C. 112(b) by virtue of each one’s dependency on Claim 3.
Regarding Claim 7, 14, and 20, Claims 7, 14, and 20 do not include the word “further” before “includes” and after the phrase “limiting member” in line 2 and after the word “push rod” in line 4.  Not including the word “further” makes it unclear if the claims are redefining or adding to the existing limitations.  Therefore, Claims 7, 14, and 20 have an indefinite scope.  For the purposes of examination Claims 7, 14, and 20 will be treated as though the claims include the language “further comprises.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 8-10, 12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 9,700,999) in view of Nino et al. (US 2017/0232592 A1), in further view of Engineering 360 (https://web.archive.org/web/20180202073723/https://www.globalspec.com/learnmore/mechanical_components/springs/washer_springs).
Regarding Claim 1, Hsieh (Fig.4) discloses a torque wrench (30) comprising: a body (40); a driving member (42/45) rotatably mounted in the body (40); and a torsion control unit (60) including a stopper (50), a resilient element (52), and a push rod (68/62), wherein the stopper (50) and the resilient element (52) are received in the body (40), wherein the stopper (50) includes a first end abutting against the driving member (42/45) and a second end.
Hsieh does not disclose wherein the resilient element includes a first U-shaped plate having a first end, a second end, and an intermediate portion between the first end 
However, Nino (Paragraph 0082) teaches the interchangeability of suitable biasing elements to include springs, spring washers, also referred to as Belleville washers, grommets or washers of compressible materials such as rubber.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the torque wrench of Hsieh wherein the biasing element is a spring washer, as taught by Nino, to reduce the installation space and as an alternative means of achieving the same biasing results requiring routine experimentation with predictable results.
Hsieh, as modified by Nino, does not explicitly disclose the specific shape of the spring washers (Nino, Paragraph 0082) wherein the resilient element includes a first U-shaped plate having a first end, a second end, and an intermediate portion between the first end and the second end, wherein the intermediate portion is arcuate and is connected to the second end of the stopper, wherein an opening is defined between the first and second ends of the first U-shaped plate of the resilient element and faces away from the stopper, wherein the push rod is connected to the body and has an end simultaneously abutting against the first and second ends of the first U-shaped plate of the resilient element.
However, Engineering 360 teaches specific types and configurations of spring washers, wherein the resilient element includes a first U-shaped plate having a first end, a second end, and an intermediate portion between the first end and the second end, wherein the intermediate portion is arcuate. See Engineering 360 (Belleville, Cresent, Dome, and Single Wave). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the torque wrench of Hsieh, as modified by Nino, wherein an opening is defined between the first and second ends of the first U-shaped plate of the resilient element, as taught by Engineering 360, as simple non-inventive act of routine design selection of a known type of resilient element to achieve the desired biasing force requiring routine experimentation with predictable results.
Hsieh, as modified, discloses wherein the intermediate portion is arcuate and is connected to the second end of the stopper (Hsieh, 50), wherein the push rod (Hsieh, 68/62) is connected to the body (Hsieh, 40) and has an end (Hsieh, 54) simultaneously abutting against the first and second ends of the first U-shaped plate of the resilient element.
Hsieh, as modified, does not explicitly disclose wherein the resilient element faces away from the stopper (Hsieh, 50).  However, Hsieh as modified, Nino (Fig. 1B) discloses the use of multiple washer plates in alternating directions, some of which face away from the stopper and some of which face towards the stopper. The particular orientation is non-inventive as it represents an obvious matter of design choice, requiring routine experimentation (only 1 of 2 choices) with predictable results. See MPEP 2144.04.VI.A.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the torque wrench of Hsieh, as modified, wherein the first resilient element faces away from the stopper, as a as a routine design choice so that the contacted dimension and relative friction between the end of the rod and the resilient member are decreased with predictable results.
Regarding Claim 2, Hsieh, as modified, discloses the torque wrench as claimed in Claim 1, as discussed above, wherein the first U-shaped plate of the resilient element is made of a shape memory alloy. The ordinary meaning of the phrase “shape memory alloy” is “an alloy that "remembers" its original shape and that when deformed returns to its pre-deformed shape when heated.” See Wikipedia (https://web.archive.org/web/20190214181950/https://en.wikipedia.org/wiki/Shape-memory_alloy).  Shape memory alloy can be created by alloying copper. Id.  Engineering 360 discloses that spring washer material is commonly selected from steel-nickel alloys and copper alloys, see Engineering 360, which are shape memory alloys as defined by Wikipedia.
  Regarding Claim 3
Hsieh, as modified, does not explicitly disclose wherein the width is more than two times the thickness. Hsieh, as modified, does disclose the result effective variable of the thickness of the plate in relation to other variables. See Engineering 360.
  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the torque wrench of Hsieh, as modified, to select any particular relative dimensions as a routine change in size to achieve a desired spring washer stiffness with predictable results. Selecting a width that is determined based on the thickness, is non-inventive as it only requires routine experimentation with predictable results. A device is not patentably distinct from prior art where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device. See MPEP 2144.04.IV.A. In this case, the only difference from Hsieh, as modified, and the claimed invention is the recitation of the relative dimensions of the thickness in relation to the width of the U-shaped plate. Therefore, the claimed U-shaped plate is not patentably distinct from the washer plates disclosed by Hsieh, as modified, because the claimed relative dimensions of the instant application will not perform differently than the washer plates disclosed by Hsieh, as modified.
  Regarding Claim 5, Hsieh, as modified, discloses the torque wrench as claimed in Claim 1, as discussed above, wherein the push rod includes a rod body (66), a push member (62/54), and a knob (64), wherein the rod body is rotatably received in the body (40) and includes a first end having a first threaded portion (68), wherein the push member (62/54) has a second threaded portion (63) in threading connection with the first threaded portion, wherein the push member (62/54) simultaneously abuts 
  Regarding Claim 8, Hsieh, as modified, discloses the torque wrench as claimed in Claim 3, as discussed above, wherein the resilient element further includes a second U-shaped plate and a third U-shaped plate, wherein the second U-shaped plate is sandwiched between the first and third U-shaped plates, wherein each of the second and third U-shaped plates is made of a shape memory alloy and includes first and second ends and an arcuate intermediate portion between the first and second ends, wherein the first and second ends of the second U-shaped plate abut against the first and second ends of the first U-shaped plate, wherein the arcuate intermediate portion of the third U-shaped plate abuts against the arcuate intermediate portion of the second U-shaped plate. See Nino, Fig. 1B and Paragraph 0056, wherein the arrangement of the resilient members comprises of alternating bases and multiple cones of coned-disc spring washers to achieve a desired torque limiting biasing force with predictable results. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the torque wrench of Hsieh, as modified, to achieve a desired biasing force, by duplicating and arranging springs in an alternating pattern as taught by Nino.
Regarding Claim 9, Hsieh as modified, meets the limitations as best understood, as applied above to Claim 1, wherein the a resilient element comprising of a plurality of wavy plates each being annular are substituted for the resilient element 
Regarding Claim 10, Hsieh as modified, meets the limitations as best understood, as applied above to Claims 1-2, and 9.
Regarding Claim 12, Hsieh as modified, meets the limitations as best understood, as applied above to Claims 1, 5 and 9.
Regarding Claim 15, Hsieh as modified, meets the limitations as best understood, as applied above to Claim 1, wherein the a resilient element comprising of a bowl shaped member being substituted for the resilient element comprising of a first U-shaped plate of Claim 1. As discussed above, Nino (Paragraph 0082) teaches the interchangeability of suitable biasing elements to include springs, spring washers, also referred to as Belleville washers, grommets or washers of compressible materials such as rubber. Engineering 360 teaches finger washers (bowl shaped, comprising of a plurality of slits) as a primary type of spring washer that are very common to be utilized for noise and vibration dampening.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the torque wrench of Hsieh, as modified, to achieve a desired biasing force with improved noise 
Regarding Claim 16, Hsieh as modified, meets the limitations as best understood, as applied above to Claims 1-2, and 15.
Claims 4, 11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh in view of Nino et al., in further view of Engineering 360, in further view of Chen (US 9,089,957 B2).
Regarding Claim 4, Hsieh, as modified discloses the torque wrench as claimed in Claim 3, as discussed above.
Hsieh, as modified, does not disclose wherein the driving member includes an outer periphery surrounding a rotating axis of the driving member, wherein a plurality of positioning grooves is defined in the outer periphery of the driving member and is spaced from each other at regular angular intervals, wherein the first end of the stopper includes a positioning protrusion, and wherein the positioning protrusion is releasably engaged in one of the plurality of positioning grooves. 
However, Chen (Fig. 5) teaches a torque wrench wherein the driving member (21) includes an outer periphery surrounding a rotating axis of the driving member, wherein a plurality of positioning grooves (234) is defined in the outer periphery of the driving member and is spaced from each other at regular angular intervals, wherein the first end of the stopper (40/30) includes a positioning protrusion (30), and wherein the positioning protrusion (30) is releasably engaged in one of the plurality of positioning grooves (234).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the torque wrench of Hsieh, as modified, wherein the driving member includes an outer periphery surrounding a rotating axis of the driving member, wherein a plurality of positioning grooves is defined in the outer periphery of the driving member and is spaced from each other at regular angular intervals, wherein the first end of the stopper (40/30) includes a positioning protrusion, and wherein the positioning protrusion is releasably engaged in one of the plurality of positioning grooves, as taught by Chen, to maintain a precise torque value. See Chen Lines 22-48.
Regarding Claim 11, Hsieh as modified, meets the limitations as best understood, as applied above to Claims 1-4, and 9-10.
Regarding Claim 17, Hsieh as modified, meets the limitations as best understood, as applied above to Claims 1-4, and 14-16.
Regarding Claim 18, Hsieh as modified, meets the limitations as best understood, as applied above to Claims 1, 5, and 14-17.
Claims 6-7, 13-14, and 19-20  are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh in view of Nino et al., in further view of Engineering 360, in further view of Chen, and in further view of Mountz et al. (US 2011/0023576 A1).
Regarding Claim 6, Hsieh, as modified, discloses the torque wrench as claimed in Claim 5, as discussed above, wherein the body includes a head (42) and a handle (80), wherein the head includes a rotating groove extending therethrough, (See Hsieh, Fig.3); wherein the handle has a first end connected to the head and has a through-hole extending from the first end of the handle through a second end of the handle opposite 
Hsieh, as modified, does not disclose wherein the head includes a compartment in a radial direction of the rotating groove, wherein the compartment intercommunicates with the rotating groove and has non-circular cross sections perpendicular to a longitudinal direction of the compartment, wherein the stopper and the resilient element are received in the compartment, wherein the push member is received in the compartment.
However, Chen (Fig. 2) teaches a torque wrench wherein the head (10) includes a compartment (11) in a radial direction of the rotating groove, wherein the compartment (11) intercommunicates with the rotating groove (13), wherein the stopper (40/30) and the resilient element (60) are received in the compartment, wherein the push member (51) is received in the compartment.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the torque wrench of Hsieh, as modified, wherein the head includes a compartment in a radial direction of the rotating groove, wherein the compartment intercommunicates with the rotating groove and has non-circular cross sections perpendicular to a longitudinal direction of the compartment, wherein the stopper and the resilient element are received in the compartment, and wherein the push member is received in the compartment, for the purpose of allowing for the simple substitution of the parts of Chen for the parts of Hseih, as modified, to enable a user to maintain precise torque values. See Chen Lines 22-48.
Hsieh, as modified, does not explicitly disclose wherein the compartment has non-circular cross sections perpendicular to a longitudinal direction of the compartment; and wherein the push member has cross sections perpendicular to the longitudinal direction of the compartment, wherein the cross sections of the push member are identical to the non-circular cross sections of the compartment.
However, Mountz (Fig. 7-10) teaches a torque wrench wherein the push member (620) has cross sections perpendicular to the longitudinal direction of the compartment, wherein the cross sections of the push member (620) are identical to the non-circular cross sections (section of the compartment at opening 105 are consistent with the cross section of push member 620 at 104) of the compartment.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the torque wrench of Hsieh, as modified, wherein the compartment has non-circular cross sections perpendicular to a longitudinal direction of the compartment; and wherein the push member has cross sections perpendicular to the longitudinal direction of the compartment, wherein the cross sections of the push member are identical to the non-circular cross sections of the compartment, at taught by Mountz, for the purpose of providing a means of restricting the rotation of the push member relative to the compartment, thereby allowing the push member to move axially in the compartment when the knob is turned.
Regarding Claim 7, Hsieh, as modified discloses the torque wrench as claimed in Claim 6, as discussed above, wherein he push rod (Hsieh 68, Mountz 616) includes a limiting member mounted around the rod body (Hsieh 68, Mountz 616), wherein the limiting member is disposed on a side of the push member (Hsieh 62/54, Mountz 616) 
Regarding Claim 13, Hsieh as modified, meets the limitations as best understood, as applied above to Claims 1, 5-6, 9, and 12.
Regarding Claim 14, Hsieh as modified, meets the limitations as best understood, as applied above to Claims 1, 5-7, 9, and 12-13.
Regarding Claim 19, Hsieh as modified, meets the limitations as best understood, as applied above to Claims 1, 5-6, and 15-18.
Regarding Claim 20, Hsieh as modified, meets the limitations as best understood, as applied above to Claims 1, 5-7, and 15-19.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bailey et al. (US 2018/0297184 A1) (pusher member comprises flanges (197). See Fig. 7); Pouliot (US 1,860,871); Anjanappa et al. (US 2011/0314976) (discloses the interchanging of various types and configurations of springs in a torque wrench). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272.  The examiner can normally be reached on M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723